United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-2698WA
                                  _____________

Dan Finley, doing business as           *
E & F Enterprises; Rick Eby, doing      *
business as E & F Enterprises,          *
                                        *
             Appellees,                 * On Appeal from the
                                        * United States District Court
      v.                                * for the Western District
                                        * of Arkansas.
                                        *
River North Records, Inc.,              *
                                        *
             Appellant.                 *
                                   ___________

                              Submitted: January 16, 1998
                                  Filed: June 23, 1998
                                   ___________

Before RICHARD S. ARNOLD,1 Chief Judge, MORRIS SHEPPARD ARNOLD,
      Circuit Judge, and SACHS,2 District Judge.
                                 ___________


RICHARD S. ARNOLD, Chief Judge.


      1
       The Hon. Richard S. Arnold stepped down as Chief Judge of the United States
Court of Appeals for the Eighth Circuit at the close of business on April 17, 1998. He
has been succeeded by the Hon. Pasco M. Bowman II.
      2
        The Hon. Howard F. Sachs, United States District Judge for the Western
District of Missouri, sitting by designation.
       E & F Enterprises, concert promoters, sued River North Records, a record
company, and Entertainment Artists, a booking agency, for fraud related to
representations of the defendants that certain performers would appear in a concert at the
University of Arkansas. A jury found for E & F and awarded compensatory and punitive
damages. On appeal, River North Records argues that the court did not have personal
jurisdiction and that there was insufficient evidence to support the jury’s verdict and
award. We affirm.

                                            I.

       In 1993, Dan Finley and Rick Eby formed E & F Enterprises, a partnership, for the
purpose of promoting music concerts. On September 12, 1995, Finley and Eby
contracted with Entertainment Artists, Inc., a Nashville, Tennessee-based booking agent,
to promote a concert featuring Peter Cetera, the former lead singer for the group
“Chicago.” The concert was to take place at the University of Arkansas’s Barnhill Arena
in Fayetteville, Arkansas on October 27, 1995. Before signing the contract, Finley and
Eby discussed the concert with Dan Wojcik, President of Entertainment Artists. Wojcik
told them that performer Crystal Bernard, star of the television show “Wings,” the Don
Henley Band, consisting of members who formerly played in the hit group the “Eagles,”
and singer Ronna Reeves would appear with Peter Cetera. Cetera and Bernard had
recorded a duet, “Forever Tonight,” which had reached the “Top 10” in the weeks
preceding the concert date.

       Cetera, Bernard, and Reeves were recording artists for River North Records, Inc.
After the contract with Entertainment Artists was signed, Finley called Michelle Brown,
Director of Publicity in River North’s Nashville office, for promotional materials for the
artists who would be appearing at the concert. She sent Finley a promotional package,
which included a brochure, a photograph of Cetera and Bernard, Cetera’s most recent
album, and the music video of the Cetera and Bernard duet. Finley called Brown on
other occasions to discuss the concert promotion. On or about October 19,


                                          -2-
1995, Finley and Eby learned that Bernard would not be performing at the concert
through a news report indicating that Bernard had never been consulted about a concert
performance with Cetera. Moreover, they learned that the “Don Henley Band” did not
exist; the name was presumably created to promote ticket sales to the Cetera show.
Finley and Eby decided to cancel the concert.

        E & F sued Entertainment Artists and River North for fraud in the District Court.
River North moved to dismiss the case for lack of personal jurisdiction. The District
Court3 denied the motion. Entertainment Artists defaulted, but judgment was not entered
because E & F wished to present evidence of damages at trial. The case was tried to a
jury. At the close of E & F’s case, River North moved for judgment as a matter of law
on the ground that plaintiffs’ evidence of liability and damages was insufficient. The
Court denied the motion. The jury returned a verdict for E & F, awarding $85,182 in
compensatory damages -- consisting of $15,182 in out-of-pocket costs and $70,000 in
loss of future profits -- against River North and Entertainment Artists jointly and
severally. The jury also assessed $10,000 in punitive damages against River North and
$50,000 against Entertainment Artists. River North filed post-trial motions for judgment
as a matter of law, or, in the alternative, for remittitur of damages or for a complete new
trial. The Court denied the motions. River North appeals from the denial of the post-trial
motions and from the denial of the motion to dismiss for lack of personal jurisdiction.
We affirm.

                                            II.

      River North contends that the District Court erroneously denied its motion to
dismiss for lack of personal jurisdiction. The District Court found River North subject
to personal jurisdiction in Arkansas for two reasons. First, Michelle Brown sent



      3
        The Hon. H. Franklin Waters, United States District Judge for the Western
District of Arkansas.

                                          -3-
promotional materials featuring Cetera and Bernard to E & F and discussed the concert
promotion several times by phone with Finley and Gene Fitch, Assistant Director of
Campus Activities at the University of Arkansas at Fayetteville. Finley alleged that in his
conversations with Brown, she confirmed that Bernard, the Don Henley Band, and
Reeves would all appear at the Fayetteville concert. The District Court stated that the
phone and mail communication alone, without more, were insufficient to confer
jurisdiction over River North, but that such contacts might be considered for purposes of
determining whether the defendant purposefully availed itself of the privilege of doing
business in Arkansas.

       Second, the Court found it significant that although River North and E & F had not
directly contracted for the concert promotion, River North had hired Entertainment
Artists to contract with promoters such as E & F. The Court reasoned that

      RNR must work with ‘booking agents’ to do such work [concert promotion]
      for it. Once the tours are set up, RNR apparently participates to the extent
      it is needed to make the tour a success by providing promotional materials.
      As such, the acts of Entertainment Artists can be attributed to RNR for
      purposes of the personal jurisdiction analysis.


Appellant’s Separate App. 43.


       We agree with the District Court that personal jurisdiction over River North in an
Arkansas federal court is consistent with both state and federal law. In Calder v. Jones,
465 U.S. 783 (1984), the Supreme Court considered a defamation case helpful to us here.
In Calder, Shirley Jones, a professional entertainer residing and working in California,
brought suit against two Florida residents for allegedly libelous statements they wrote and
edited about her in the National Enquirer, a national magazine with its largest circulation
in California. The defendants, contending that the article had been prepared entirely in
Florida, asserted insufficient contacts with California for purposes


                                          -4-
of personal jurisdiction. The California Court of Appeal held that a valid basis for
jurisdiction existed, on the theory that the defendants intended to and did cause tortious
injury to the plaintiff in California.

       The United States Supreme Court accepted the California Court of Appeal’s
rationale that the defendants’ tortious conduct subjected them to jurisdiction in California.
The Supreme Court rejected the defendants’ argument that, as employees, they had no
control over, and therefore were not responsible for, their employer’s sales in a distant
state:

      [P]etitioners are not charged with mere untargeted negligence. Rather, their
      intentional, and allegedly tortious, actions were expressly aimed at
      California. Petitioner South wrote and petitioner Calder edited an article
      that they knew would have a potentially devastating impact upon
      respondent. And they knew that the brunt of that injury would be felt by
      respondent in the state in which she lives and works and in which the
      National Enquirer has its largest circulation. Under the circumstances,
      petitioners must “reasonably anticipate being haled into court there” to
      answer for the truth of the statements made in their article. An individual
      injured in California need not go to Florida to seek redress from persons
      who, though remaining in Florida, knowingly cause the injury in California.
465 U.S. at 789-90 (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,
297 (1980)).

      In a trademark infringement case, this Court, relying on Calder, determined that
personal jurisdiction was permissible over a non-resident defendant whose sportswear
bearing a trademark-infringing label was ultimately sold in the forum state. Dakota
Industries, Inc. v. Dakota Sportswear, Inc., 946 F.2d 1384 (8th Cir. 1991). The
defendant corporation argued that it had no contacts with the forum state, and that the




                                           -5-
marketing of its products in that state resulted exclusively from the unilateral actions of
others. We rejected this reasoning, stating:

      Although the defendant’s lack of control over distribution of the product in
      the forum state may weigh against jurisdiction in a negligence action, that
      lack of control will not bar jurisdiction when the plaintiff has alleged an
      intentional tort. . . . [In Calder,] [t]he Supreme Court . . . approved an
      “effects” test that allows the assertion of personal jurisdiction over non-
      resident defendants whose acts “are performed for the very purpose of
      having their consequences felt in the forum state.”
946 F.2d at 1390-91 (citations omitted).

        River North is amenable to personal jurisdiction in Arkansas under the reasoning
set forth in Calder and developed in Dakota Industries. E & F alleged, and a jury found,
that River North committed fraud in inducing E & F to promote the concert in
Fayetteville by misrepresenting that Bernard and the Don Henley Band would appear
with Cetera. Michelle Brown sent promotional materials into the state, knowing that they
would be used commercially to promote the appearance of artists recorded by River
North. Brown allegedly confirmed over the phone that all four artists would appear at
the Barnhill Arena in Fayetteville. Trial testimony supports E & F’s contention that River
North knowingly misrepresented Bernard’s appearance and the Don Henley Band’s
existence. This is fraudulent conduct, intended to induce commercial activity within the
forum state. The fact that River North retained Entertainment Artists as its booking agent
does not change the tortious character and foreseeable consequences of those acts.
“Under the circumstances, petitioners must ‘reasonably anticipate being haled into court
[in Arkansas]’ to answer for the truth of the statements made . . ..” Calder, 465 U.S. at
790, citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297. We see
no unfairness in the assertion of jurisdiction over River North limited to the cause of
action arising out of this conduct.




                                           -6-
                                            III.

       At the close of E & F’s case in chief, River North moved for judgment as a matter
of law, asserting that E & F’s evidence of liability and damages was insufficient. The
District Court denied the motion. River North renewed the motion following entry of
judgment. We first address River North’s arguments with regard to liability.

        To state a claim for fraud a plaintiff must prove: 1) the defendant made a false
representation of material fact; 2) the defendant knew or believed the representation to
be false, or had no sufficient basis of information to make it; 3) the defendant intended
to induce the plaintiff to act in reliance upon the misrepresentation; 4) the plaintiff
justifiably relied on the representation; and 5) the plaintiff sustained damages as a result.
Fidelity Mortgage Co. v. Cook, 307 Ark. 496, 499-500, 821 S.W.2d 39, 42 (1991).

       River North argues that E & F failed to present sufficient evidence at trial that E
& F relied on any statements by River North in entering the contract with Entertainment
Artists. River North argues that it was not a party to the contract between E & F and
Entertainment Artists, and that Finley had no contact with anyone at River North until
several days after the contract was signed. Thus, River North asserts, a jury could not
reasonably have found that it misrepresented any fact to E & F on which the latter could
have relied in contracting with Entertainment Artists.

       E & F’s theory of the case was that Entertainment Artists and River North were
joint tortfeasors in perpetrating a fraud. Finley testified that he was directed by Dan
Wojcik to contact Michelle Brown at River North’s Nashville office to obtain
promotional materials and coordinate interviews with the River North artists performing
in the Cetera show. Finley testified that when he contacted Brown, she confirmed that
Bernard and the Don Henley Band would appear. Al Zar, an experienced concert
promoter in Joplin, Missouri, from whom Finley learned of the opportunity to promote




                                           -7-
the Cetera concert and who promoted the concert himself, corroborated Finley’s
testimony about Brown’s misrepresentations. Finally, E & F asserted at trial that since
River North had hired Entertainment Artists to promote River North artists,
misrepresentations made by Dan Wojcik could be imputed to Joe Thomas and River
North.4

       We review de novo a District Court’s denial of a motion for judgment as a matter
of law. We consider whether the evidence, viewed in the light most favorable to the non-
moving party, is sufficient to support the jury’s verdict. See Haynes v. Bee-Line
Trucking Co., 80 F.3d 1235, 1238 (8th Cir. 1996).

      E & F presented evidence sufficient to establish fraud with regard to the statements
Finley alleged Brown made to him confirming the cast for the Cetera show. On cross-
examination, River North’s lawyer elicited the following testimony from Dan Finley:

      Q: Did Michelle Brown ever tell you, I mean directly tell you that Crystal
      Bernard was confirmed to appear on that concert tour and that she was
      confirmed to appear in Fayetteville, Arkansas, on October 27th of 1995?




      4
       On appeal, River North advances the theory that Joe Thomas acted in his
capacity as Peter Cetera’s agent/manager, not as President of River North, in
negotiating with Entertainment Artists to be the booking agent for the show. River
North argues that it therefore should not be accountable for any misrepresentation
Thomas may have made to Entertainment Artists or to anyone else. This assertion was
not made at trial, and the evidence supports a finding that Thomas acted on behalf of
River North in securing Entertainment Artists as the booking agent for Cetera and
Bernard, both of whom were signed with River North. For instance, on October 18,
1995, Joe Thomas faxed a letter to Dan Wojcik on River North Records stationery
informing him that Crystal Bernard was unavailable to perform with Cetera. Michelle
Brown was copied on the letter.

                                          -8-
             A: Yes, she did. In conversations in the past, yes, she did.
             When I first got in touch with her, I explicitly put the four out
             there and she said that as far -- she agreed with it and told me
             she would send the promotional material.

      Q: Did [Brown] tell you that Crystal Bernard was confirmed?

      A: Yes, she said Crystal Bernard was part of the show and she would send
      me the promo material on that but she’d have to see what she could find on
      Don Henley Band but she was going to send on Crystal.

Tr. 168.

        Brown denied making those statements in an affidavit, but this was a credibility
question for the jury. From this evidence, a jury reasonably could have determined that
Finley was justified in relying on Brown’s statements, since Entertainment Artists and
River North were engaged in a joint effort to promote Cetera, Bernard, and the label. A
jury could also reasonably have determined that Finley relied on Brown in continuing to
spend his time and E & F’s resources promoting the concert. Moreover, Al Zar’s
testimony supported E & F’s claim that Michelle Brown worked with promoters by
providing not general promotional materials, but materials tailored specifically for the
Cetera concerts to take place in Fayetteville and Joplin. We cannot, therefore, say that
there was insufficient evidence for the jury’s verdict. We affirm the decision of the
District Court denying River North’s motion for judgment as a matter of law.

                                           IV.

      We now turn to River North’s claim that E & F failed to prove it suffered losses
of $15,182 in out-of pocket expenses and $70,000 in future profits awarded by the jury.
River North does not contest that E & F spent the $15,182 promoting the concert.
Rather, it argues that the money was provided by E & F’s financier, Tony Vaccaro, and




                                          -9-
that E & F failed to offer evidence that Mr. Vaccaro expected repayment. Whether or
not the money came from Vaccaro, and whether or not he had a right of action to recover
the money from Finley and Eby, are issues that seem beside the point. The fact is
inescapable that Finley and Eby had this money, from whatever source, expended it on
the intended concert, and no longer have it. That is enough to give them a right of action.



        River North next challenges the jury’s award for loss of future earning ability.
River North contends that E & F had no reputation to begin with, because it had not
promoted a major successful concert in the past. River North draws our attention to
evidence at trial that ticket sales were very poor even before the news broke about
Bernard and the Don Henley Band, and that this was all a short time before the concert.
Thus, River North asserts, E & F’s promotion of the Cetera concert was destined to fail
on its own accord, and E & F cannot be awarded damages on this shaky foundation. It
further argues that testimony of individuals in the music promotion business, stating that
they would consider working with E & F again, undermines E & F’s contention that its
reputation was damaged. E & F points to evidence that it asserts contradicted River
North’s depiction of the Cetera concert promotion as incompetent, and to evidence it
introduced that E & F’s reputation in the music industry had suffered.

       As previously noted, supra at page 8, when we review the denial of a motion for
judgment as a matter of law, we consider whether the evidence, viewed in the light most
favorable to the non-moving party, is sufficient to support the verdict of the jury. The
standard applied in making this review is set by federal law. We may, however, refer to
state cases that we find helpful by way of analogy. (We know of no difference between
the federal-law standard and the standard applied by Arkansas state courts.) In Jim
Halsey Co. v. Bonar, 284 Ark. 461, 683 S.W.2d 898 (1985), the Arkansas Supreme
Court stated that proof of future profits requires “a reasonably complete set of figures,
and [the complaining party must] not leave the jury to speculate as to whether there could
have been any profits.” Id. at 468 (citation omitted). Halsey also



                                          -10-
involved a claim by a concert promoter against a booking agent who misrepresented that
a certain performer would appear at the promoter’s show. The plaintiff promoter, as well
as other local promoters, testified that the plaintiff’s reputation had been damaged. Some
testified that they would not hire plaintiff again. A local promoter further testified to the
calculation of the amount of income the plaintiff would lose as a result of his tarnished
reputation. The witness mentioned a variety of factors necessary for calculating lost
future profits, including the number of concerts a promoter could reasonably expect to
put on in a year, the number of seats in an arena, the average ticket price, reasonable
ticket sales based on an average vacancy rate, and concert expenses. Another witness
testified as to the present-value calculation of that annual income over various time
periods. The Court held that this was sufficient evidence to support the jury’s award.

        As in Halsey, E & F offered evidence that its reputation had suffered from the
failure of Bernard’s scheduled performance to materialize. Al Zar testified that while his
own reputation was damaged by the misrepresentations attributed to him and Finley in
their respective markets, such accusations of fraud would be especially devastating to
young promoters such as Finley and Eby. Zar was asked “what [does this do] to a young
fledgling promotion business such as E & F Enterprises?” He answered “[d]evastating.
It wipes him out before he gets started.” Tr. 499-500. He was then asked, “[w]hat is
your opinion with regard to the impact that this has had on E & F Enterprises?” He
stated “[i]t was devastating. Put it back to ground zero.” Tr. 502. Zar also explained
the importance for a promoter of building a solid reputation, and stated that Finley had
been establishing his reputation with the University of Arkansas, which had warmed to
the idea of working with E & F to promote shows there. Zar explained:

      [Fayetteville and the University are] a market I would like to be promoting
      shows in. It’s right down the road from me. But Dan had




                                           -11-
      done the footwork and the legwork to get in with the University and be able
      to create that rapport that you have to do to get that first show going.


Tr. 501.

       Gene Fitch stated that while he believed Finley to be an honorable person, there
would still be some hesitancy on the University’s part to work with him. He also
asserted his belief that Finley’s credibility had been adversely affected. Dale Daniels,
regional general manager for Gulf Star Communications, a conglomerate of radio stations
in eastern Arkansas, testified that Gulf Star had agreed to advertise the concert heavily.
Daniels stated that while he would be willing to talk with E & F about another business
endeavor, he believed that its reputation in the music industry had been damaged.
Finally, Finley testified that after the news was out about Bernard, he received the “cold
shoulder” from some corporate sponsors who had originally been receptive to his work
as a promoter. Moreover, he stated that although he believed some people would still be
willing to work with him, he had lost his financing because of the dissolved concert.

       River North’s evidence that E & F’s promotion of the Cetera concert was destined
to be unsuccessful is damaging. But Finley testified that his strategy was to “blitz” the
market in the last week with advertising, and to follow through on block sales of tickets
that he had arranged with a number of community businesses, churches, and other
organizations. Finley testified that because of the news about Bernard and the Don
Henley Band, the concert was canceled at the time the advertising blitz was to begin.
This testimony, in combination with the evidence about E & F’s reputation’s being
tarnished, is sufficient for a jury reasonably to have believed that E & F suffered a loss.

      Finally, Al Zar testified about the amount of money a concert promoter could
make, with access to a facility like Barnhill Arena in Fayetteville. He stated that in a




                                          -12-
7000-seat building like Barnhill, with six to eight profitable shows per year, a promoter
could earn $8,000 to $12,000 per show and “as high as a hundred thousand dollars a
year.” Tr. 498, 504. He described how it takes time to build a rapport with the venue
and to attract more popular artists.

       The jury awarded E & F $70,000 for its loss of future earning ability. In light of
the evidence of E & F’s damaged reputation at a crucial juncture in its business life, the
jury was provided with a sufficient basis from which it could reasonably arrive at this
award of damages.

      Last, we address River North’s challenge of the jury’s $10,000 award to E & F for
punitive damages. The jury found River North liable for fraud. Punitive damages are
appropriate under these circumstances, and the award is not excessive.

      Affirmed.


      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -13-